Citation Nr: 0820159	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  04-14 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for service 
connection for post-traumatic stress disorder (PTSD), prior 
to October 28, 1994.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to August 
1972.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in May 2006 and July 2007 for adjudication of his claim 
of clear and unmistakable error (CUE) in an August 1986 
rating decision.  VA denied the claim in December 2007, and a 
January 2008 letter notified the veteran of the adverse 
determination.  As the claims folder does not currently 
include a notice of disagreement with the December 2007 
denial of CUE in the August 1986 rating decision the Board 
does not have appellate jurisdiction over it and the issue 
before the Board is limited entitlement to an earlier 
effective date for service connection for PTSD.  


FINDINGS OF FACT

1.  Service connection for PTSD was granted by the Board in a 
December 1999 decision.  

2.  The RO effectuated the Board decision in a January 2000 
rating decision granting service connection for PTSD and 
assigning an effective date for service connection for PTSD 
of September 11, 1995.  A January 2000 letter from the RO to 
the veteran informed him of the January 2000 rating decision.  

3.  The veteran submitted his notice of disagreement with the 
effective date assigned in February 2000 and asserted that 
service connection should be assigned as of October 29, 1994.  

4.  The RO issued a rating decision in March 2000 assigning 
October 28, 1994 as the effective date of service connection 
for PTSD and finding clear and unmistakable error in the 
January 2000 rating decision.  The veteran was notified of 
the March 2000 rating decision by the RO in a March 2000 
letter.  The veteran did not submit a notice of disagreement 
with the March 2000 rating decision.  

5.  The veteran submitted his claim for an earlier effective 
date of May 15, 1985 for service connection for PTSD in July 
2001.  


CONCLUSIONS OF LAW

1.  The January 2000 rating decision which assigned an 
effective date for service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1999).  

2.  The veteran's current claim of entitlement to an earlier 
effective date for service connection for PTSD was not timely 
filed and must be dismissed.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(o)(2007); Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

The Board notes that the veteran was not notified of how VA 
determines effective dates and what evidence is required 
until June 2006, after the October 2002 rating decision 
denying his claim.  In the recent decision of Goodwin v. 
Peake, No. 06-372 (U.S. Vet. App. May 19, 2008) the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") addressed the notice requirements in claims 
for an earlier effective date for service connection.  The 
Court citing Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006) noted that once a decision awarding service 
connection, a disability rating and an effective date has 
been made, 38 U.S.C.A. § 5103(a) notice has served it 
purpose, and its application is no longer required because 
the claim has already been substantiated.  Thereafter, once a 
notice of disagreement has been filed, the notice 
requirements of 38 U.S.C.A. § 5104 and 7105 control as to the 
further communications with the appellant, including as to 
what evidence is necessary to establish a more favorable 
decision with respect to downstream elements.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  

Factual Background and Analysis.  Service connection for PTSD 
was granted by the Board in a December 1999 decision.  The RO 
effectuated the Board decision in a January 2000 rating 
decision granting service connection for PTSD and assigning 
an effective date for service connection of September 11, 
1995.  A January 2000 letter from the RO to the veteran 
informed him of the January 2000 rating decision.  The 
veteran submitted his notice of disagreement with the 
effective date assigned in February 2000 and asserted that 
service connection should be assigned as of October 29, 1994.  
The RO issued a rating decision in March 2000 assigning 
October 28, 1994 as the effective date of service connection 
for PTSD on the basis of clear and unmistakable error in the 
January 2000 rating decision.  The veteran was notified of 
the March 2000 rating decision by the RO in a March 2000 
letter.  The veteran did not submit a notice of disagreement 
with the assignment of October 28, 1994 as the effective date 
for service connection for PTSD within one year of the date 
he was notified of the decision.  38 C.F.R. § 20.302 (2007).  
As the March 2000 rating decision was not appealed it is 
final.  38 C.F.R. §§ 3.104, 20.1103 (1999).  

In June 2000 the veteran submitted notice of disagreement 
with the calculation of the retroactive pay he was owed, 
specifically with the amount and date of inclusion of his 
daughter as a dependent.  That communication did not indicate 
any disagreement with the effective date assigned for service 
connection for PTSD.  

In July 2001 the veteran submitted his claim for an earlier 
effective date of May 15, 1985 for service connection for 
PTSD.  It was received more than one year after he was 
notified in March 2000 of the March 2000 rating decision.  

In August 2006, the Court held in Rudd v. Nicholson, 20 Vet. 
App. 296, 299 (2006) that where a rating decision which 
established an effective date for a rating becomes final, an 
earlier effective date can only be established by a request 
for a revision of that decision based on clear and 
unmistakable error (CUE).  In essence, the Court in Rudd held 
that there is no "freestanding" earlier effective date claim 
which could be raised at any time.  

Based on the precedential Court decision in Rudd, the Board 
finds that the veteran's earlier effective date claim for 
service-connection of heart disease must be dismissed.  

In summary, the March 2000 RO decision is final as to the 
matter of the veteran's entitlement to an effective date of 
October 28, 1994 for service connection for PTSD.  The Court 
held in Rudd that under these circumstances dismissal is 
required due to the lack of a proper claim.  See Rudd, 20 
Vet. App. at 300.  Based on the procedural history of this 
case, the Board has no alternative but to dismiss the appeal 
as to this issue without prejudice to the veteran's filing a 
CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

The claim of entitlement to an effective date earlier than 
October 28, 1994 for service connection for PTSD is 
dismissed.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


